DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are related to newly amended claim language. Applicant’s arguments regarding the newly amended claim language have been fully addressed in the rejections recited below. Examiner has rejected Applicant’s amended claims with the addition of the Berk reference. The Berk reference teaches routing network traffic packets to be stored at various worker computing devices. These worker computing devices are identified based on a hash including attributes of a source computing device (Column 11, Lines 26-33, the hash generation component 206 executes the hashing function using the data from the plurality of fields 216, including, by way of example and without limitation, source IP address, destination IP address, source port, destination port, protocol, IP address of the exporter 106b, interface identifier of the exporter 106b, and version of a network traffic record generation protocol according to which the exporter 106b generated the network traffic record 214; and Column 11, Lines 45-47, Upon generation of a first hash, the distributor 106 may identify a worker computing device 106c to store a first network traffic record 214a).

Examiner Notes
	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 	identically disclosed as set forth in section 102, if the differences between the claimed invention and the 	prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-3, 5-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Borlick et al. (United States Patent 9,800,481) in view of Berk et al. (United States Patent 9,680,916) and Mudgal et al. (United States Patent 10,621,048).

As per claim 1, Borlick teaches the invention  as claimed including a method of routing log-based information comprising: 
	generating a log entry at a production server (Column 5, Lines 4-45,  the local server 100a, 100b in which the health monitor 118a, 188b is operating may comprise a primary server mirroring data to the secondary server… If (at block 304) a response to the heartbeat signal is not received within a predetermined time period, then the health monitor 118a, 118b determines (at block 306) a health status at the local server 100a, 100b and local storage 102a, 102b, including any software or hardware errors in the volumes 106a, 106b or storage devices of the local storage 102a, 102b, where an error may comprise a partial or total failure of a component or program operations. The health monitor 118a, 118b generates (at block 308) a health status message 200a, 200b);
	[computing, at the production server, an identifier using at least one property of the production server to] identify one of a plurality of logging servers to receive the log entry from the production server (Column 6, Lines 28-34, the health monitor 118a, 118b determines (at block 402) whether there are available paths to multiple remote servers 100b, 100a and 100c in the mirroring network 108 among which data is mirrored. The health monitor 118a, 118b 108);
	selecting the identified logging server of the plurality of logging servers to receive the log entry from the production server (Column 6, Lines 32-33,The health monitor 118a, 118b selects (at block 404) one of the remote servers 100b, 100a, 100c for which there is an available path in the mirroring network 108);
	transmitting the log entry from the production server to the identified logging server (Column 6, Lines 35-38, The health monitor 118a, 118b then transmits (at block 406) the health status message 200a, 200b to the selected remote server over the mirroring network 108 used to mirror data to the remove server).

	Borlick fails to specifically teach, computing, at the production server, an identifier by applying a hashing algorithm to at least one property of the production server to identify a shard of one of a plurality of logging servers to receive the log entry from the productions server.

	However, Berk teaches, computing, at the production server, an identifier  (Column 11, Lines 45-47, Upon generation of a first hash, the distributor 106 may identify a worker computing device 106c to store a first network traffic record 214a) by applying a hashing algorithm to at least one property of the production server to identify a shard of one of a plurality of logging servers to receive the log entry from the productions server (Column 9, Lines 56-64, the network traffic record 214 may include a plurality of fields 216, each of which contains data. In one embodiment, the plurality of fields 216 include a client IP address, a client port number, a protocol (e.g., the protocol according to which a particular packet was .

	Borlick and Berk are analogous because they are each related managing back-up logging information. Borlick teaches storing backups in a failover system, which includes determining when primary and secondary hosts fail (Column 1, Lines 23-26, The HMC may proactively monitor the state of the storage system and notify an administrator or a remote monitoring service when service and repairs are required and Column 2, Lines 64-67, The primary server 100a, the secondary server 100b, and the at least one additional server 100c may mirror data in their respective storage 102a, 102b, 102c over a mirroring network 108). Berk teaches network traffic management system for distributing network traffic records to various storage locations (Abstract, A method includes receiving, by a distribution server, from an exporter device, a plurality of network traffic records. The method includes generating, by the distribution server, a first hash from a first plurality of fields in a first of the plurality of network traffic records…The method includes transmitting the first and second of the plurality of network traffic records to one of a plurality of worker computing devices selected based on the determination and on at least one of the first and second hash). It would have been obvious to one having ordinary skill 

	Borlick also fails to specifically teach, detecting an absence of the transmitted log entry at the identified logging server; and detecting failure of the identified logging server based on the detected absence of the transmitted log entry.
	However, Mudgal teaches, detecting an absence of the transmitted log entry at the identified logging server (Column 3, Lines 31-39, Highlighting a break may refer … to discovery of a database record in the firmwide backup database without a successful backup (e.g., failure of the actual backup action)), and 
	detecting failure of the identified logging server based on the detected absence of the transmitted log entry (Column 4, Lines 24-26, The plan may identify backup issues (e.g., missed data… etc.); and Column 9, Lines 55-58, Backup Validation Engine may identify potential candidates for attention and correction, such as missing entries at 430, failed entries at 432 …).

The combination of Borlick-Berk and Mudgal are analogous because they are each related managing back-up logging information. Borlick teaches storing backups in a failover 

As per claim 2, Mudgal teaches, further comprising storing the log entry at the logging server (Column 6, Lines 17-20, Backup Review Web System (BREWS) may store Backups related information of the entity. This may include, for example, Backup Time, Backup Status, Backup Policies, 20 Backup Size, Volume names of what is being backed-up etc.; and Column 8, Lines 6-9, Backup Validation Engine 332 may store and manage data in other locations, such as Archive Storage 360, 362, Remote Storage 364 and other forms of storage represented by 366).

As per claim 3, Mudgal teaches, further comprising retrieving the log entry from the logging server (Column 3, Lines 3-7, The Backup Validation Engine may be configurable at a team, group and entity wide level and may provide an interactive user interface, such as a 


As per claim 6, Berk teaches, wherein the at least one property associated with the production server is an instance identifier associated with a virtual machine implementing the production server (Column 4, Lines 12-13, the computing device may be a virtualized server operating one processor of a multi-processor system; Column 10, Line 64- Column 11, Line, the network traffic record 214 includes additional information about network traffic 65 (not shown), such as…virtual local area network data, and other packet- and session-related data; and Column 11, Lines 25-33, the hash generation component 206 executes the hashing function using the data from the plurality of fields 216, including, by way of example and without limitation, source IP address…[and] source port…).

As per claim 7, Berk teaches, wherein the identifier is computed for the production server when the production server is initialized (Column 11, Lines 45-47, Upon generation of a first hash, the distributor 106 may identify a worker computing device 106c to store a first network traffic record 214a).

As per claim 8, Borlick-Berk-Mudgal fails to specifically teach, wherein the log entry is stored in a queue at the identified logging server. However it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to include this step because Mudgal teaches storing log entries using various forms of storage (Column 8, Lines 6-10, Backup Validation Engine 332 may store and manage data in other locations, such as Archive Storage 360, 362, Remote Storage 364 and other forms of storage represented by 366).

As per claim 9, Borlick teaches, wherein the log entry is transmitted from the production server to the logging server without utilizing a load balancer (Column 5, Lines 63-67, the mirroring network 108, which is otherwise exclusively used for data mirroring operations, is used to transmit health status information when one of the servers 100a, 100b 65 cannot communicate with the connected management console 124a, 124b).

As per claim 10, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation applied to claim 1 is applicable to the instant claim.

As per claim 13, Borlick teaches, further comprising a second production server (Column 3, Line 61-Column 4, Line 5, additional servers 100c may mirror data from one to the other, and the second server 100b may mirror data from the second storage 102b to other of the servers 100a, 100c. The additional servers 100c, additional storage 102c and additional management consoles 124a for the additional servers 100c may have the same arrangement and components as described with respect to the servers 100a, 100b, storages 102a, 102b, and management consoles 124a, 124b. Data may also be mirrored from the second storage 102b and additional storages 102c to any other storage 102a, 102b, and 102c).

As per claim 14, Mudgal teaches, further comprising a user interface that, when executed, displays the log entry after the at least one log entry is received by the at least one logging server (Column 3, Lines 3-7, The Backup Validation Engine may be configurable at a team, group and entity wide level and may provide an interactive user interface, such as a 

As per claim 15, this claim is similar to claim 6 and is rejected for the same reasons.

As per claim 16, this claim is similar to claim 8 and is rejected for the same reasons.

As per claim 17, Borlick teaches, wherein the routing system does not include a load balancer (Column 5, Lines 63-67, the mirroring network 108, which is otherwise exclusively used for data mirroring operations, is used to transmit health status information when one of the servers 100a, 100b 65 cannot communicate with the connected management console 124a, 124b).

As per claim 18, this is the “production server claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation applied to claim 1 is applicable to the instant claim.

Claims 5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borlick-Berk-Mudgal as applied to claims 1, 10, and 18 and in further view of Malhotra et al. (United States Patent Application Publication 20090133025).

As per claim 5, Borlick-Berk-Mudgal fails to specifically teach wherein the hash function is selected from the group consisting of CRC32, MD5, and SHA256.
wherein the hash function is selected from the group consisting of CRC32, MD5, and SHA256 ([0045], the usage tracking server generates a device log identifier using a hashing algorithm; and [0046], a variety of hashing algorithms may be used to generate the device log identifier, such as Rotating, One-Time-Hash, CRC-32, MD5, and SHA-1).
	Borlick-Berk-Mudgal and Malhotra are analogous because they are each related to controlling the storage of log information.  Borlick teaches storing backups in a failover system, which includes determining when primary and secondary hosts fail. Berk teaches network traffic management system for distributing network traffic records to various storage locations.  Mudgal error detection system teaches a method of storing log files and determining when logging systems fail.  Malhotra teaches storing log information using a calculated hash of a device identifier ([0080], the usage tracking data from responding terminals is associated with the appropriate device log identifiers. The data and the device log identifiers are then stored in the usage database 206). It would have been obvious to one having ordinary skill in the art at the time of the applicant's invention that based on the combination, the teachings of the combination of Borlick-Berk-Mudgal would be modified with the hash function mechanism taught by Malhotra in order to log device information using unique identifiers. Therefore, it would have been obvious to combine the teachings of Borlick-Berk-Mudgal and Malhotra. 

As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons. The same motivation used in the rejection of claim 5 is applicable to the instant claim.
As per claim 20, this claim is similar to claim 5 and is rejected for the same reasons. The same motivation used in the rejection of claim 5 is applicable to the instant claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MELISSA A. HEADLY
Examiner
Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199